                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GILBERT J. SEDILLO, Jr.,

              Plaintiff,

v.                                                        No. CV 19-253 RB/CG

STATE OF NEW MEXICO
ADULT PAROLE BOARD, et al.,

              Defendants.

                      ORDER GRANTING LEAVE TO PROCEED
                         PURSUANT TO 28 U.S.C. § 1915(b),
                     AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff Gilbert J. Sedillo, Jr.’s Application

to Proceed in District Court Without Prepaying Fees or Costs, (Doc. 3), filed April 3,

2019. Based on analysis of the Application and the attached inmate account statement,

the Court grants Plaintiff leave to proceed under 28 U.S.C. § 1915(a) and (b). Because

the Court grants the Application, the filing fee for this civil rights complaint is $350.00.

Pursuant to § 1915(b)(1), Plaintiff is required to make installment payments until the full

amount of the filing fee is paid. Based on analysis under § 1915(b)(1) of Plaintiff’s

inmate account statement, (Doc. 3 at 6-7), the Court finds that Plaintiff owes an initial

partial payment of $20.00. If Plaintiff fails to make a payment by the designated

deadline or show cause why such payment should be excused, his civil rights complaint

may be dismissed without further notice.

       IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs, (Doc. 3), is GRANTED;




                                               1 
                                                 
       IT IS FURTHER ORDERED that, by May 24, 2019, Plaintiff send to the Clerk an

initial partial payment of $20.00 or show cause why payment should be excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one

copy of this Order to the check in the $20.00 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $20.00 initial partial fee,

Plaintiff make monthly payments of twenty per cent (20%) of the preceding month’s

income credited to his account or show cause why the designated payments should be

excused.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2 
                                               
